Exhibit 10.57

 

--------------------------------------------------------------------------------

MERCURY INTERACTIVE CORPORATION

as Issuer

AND

U.S. BANK NATIONAL ASSOCIATION

as Trustee

 

--------------------------------------------------------------------------------

Second Supplemental Indenture

Dated as of May __, 2006

 

--------------------------------------------------------------------------------

Zero Coupon Senior Convertible Notes due 2008

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SECOND SUPPLEMENTAL INDENTURE, dated as of May __, 2006 (the “Second
Supplemental Indenture”), between MERCURY INTERACTIVE CORPORATION, a corporation
duly organized and existing under the laws of the State of Delaware, as Issuer
(herein called the “Company”), having its principal office at 379 North Whisman
Road, Mountain View, California 94043, and U.S. BANK NATIONAL ASSOCIATION, a
national banking association duly organized and existing under the laws of the
United States, as Trustee (herein called the “Trustee”).

RECITALS OF THE COMPANY

WHEREAS the Company and the Trustee have heretofore executed and delivered an
Indenture dated as of April 29, 2003 (the “Base Indenture”) providing for the
issuance from time to time of its Zero Coupon Senior Convertible Notes due 2008
(each a “Security” and collectively, the “Securities”), as amended by the First
Supplemental Indenture dated as of October 26, 2005 (the “First Supplemental
Indenture” and, together with the Base Indenture, the “Indenture”).

WHEREAS Section 9.02 of the Indenture provides that, with the consent of the
Holders of not less than a majority in Principal Amount of Outstanding
Securities, the Company, when authorized by a Board Resolution, and the Trustee
may enter into an indenture or indentures supplemental to the Indenture for
purposes of adding any provisions to or changing in any manner or eliminating
any of the provisions of the Indenture or modifying in any manner the rights of
the Holders under the Indenture, subject to certain exceptions.

WHEREAS the Company has obtained the written consent of the Holders of not less
than a majority in Principal Amount of the Outstanding Securities to the
amendments to the Indenture as set forth in this Second Supplemental Indenture.

WHEREAS all things necessary to make this Second Supplemental Indenture a valid
agreement of the Company, and a valid supplement to the Indenture, have been
done.

NOW, THEREFORE, THIS SECOND SUPPLEMENTAL INDENTURE WITNESSETH:

For and in consideration of the premises, it is mutually agreed, for the benefit
of the Company and the equal and proportionate benefit of all Holders of the
Securities, as follows:

SECTION 1. Capitalized Terms. Capitalized terms used herein but not defined
shall have the meanings assigned to them in the Indenture.

 

2



--------------------------------------------------------------------------------

SECTION 2. Waiver. Any past Default or Event of Default arising from the
Company’s failure to comply with Section 7.04 of the Indenture is hereby waived
in accordance with Section 5.13 of the Indenture and the Company’s obligation to
comply with Section 7.04 is hereby waived through the Final Maturity Date of the
Securities; provided that the Company shall continue to comply with the
requirements of Section 314 of the Trust Indenture Act.

SECTION 3. Put Right. Article 14 of the Indenture is hereby deleted and replaced
in its entirety with the following:

ARTICLE 14

PUT RIGHT

Section 14.01. Repurchase of Securities by the Company at Option of the Holder.

(a) The Securities, or any portion thereof that is a multiple of $1,000, shall
be repurchased by the Company for cash at the option of the Holder on
October 31, 2006 and November 30, 2006 (each, a “Repurchase Date”), at a
repurchase price equal to 107.25% of the Principal Amount thereof, together with
accrued and unpaid interest, if any, to but excluding the Repurchase Date (the
“Repurchase Price”). Holders may exercise their right to require the Company to
repurchase Securities on either Repurchase Date, or may have a portion of their
Securities repurchased on each Repurchase Date or both Repurchase Dates, in each
case by complying with the procedures set forth herein. The exercise by any
Holder of its repurchase right pursuant to this Article 14 shall not be deemed
an acceleration of the Securities under the Indenture.

(b) On or before the twentieth (20th) Business Day prior to each Repurchase
Date, the Company or at its written request (which must be received by the
Trustee at least five (5) Business Days prior to the date the Trustee is
requested to give notice as described below, unless the Trustee shall agree in
writing to a shorter period), the Trustee in the name of and at the expense of
the Company, shall mail or cause to be mailed to all Holders of record on such
date, a notice of such Repurchase Date (the “Company Repurchase Notice”) and of
the repurchase right at the option of the Holders arising as a result thereof in
the manner provided in Section 1.06; provided that if the Company shall give
such notice, it shall also give written notice of such Repurchase Date to the
Trustee. Such notice shall be mailed by first class mail. The notice, if mailed
in the manner herein provided, shall be conclusively presumed to have been duly
given as of the date so mailed, whether or not the Holder receives such notice.
In any case, failure to give such notice by mail or any defect in the notice to
the Holder of any Security shall not affect the validity of the procedures for
the repurchase of the Securities. Concurrently with the mailing of any Company
Repurchase Notice, the Company shall issue a press release announcing the
Repurchase Date

 

3



--------------------------------------------------------------------------------

referred to in the Company Repurchase Notice, the form and content of which
shall be determined by the Company in its sole discretion. The failure to issue
any such press release or any defect therein shall not affect the validity of
the Company Repurchase Notice or any procedures for the repurchase of any
Security which any Holder may elect to have the Company repurchase as provided
in this Section 14.01.

Each Company Repurchase Notice shall specify:

(i) the applicable Repurchase Date;

(ii) the Repurchase Price;

(iii) the amount of accrued and unpaid interest, if any, to but excluding the
Repurchase Date;

(iv) the CUSIP number or numbers of the Securities (if then generally in use);

(v) that the Holder must exercise the repurchase right on or prior to the close
of business (New York City time) on such Repurchase Date;

(vi) a description of the procedure which a Holder must follow to exercise such
repurchase rights;

(vii) the place or places where the Holder is to surrender such Holder’s
Securities;

(viii) that the Holder shall have the right to withdraw any Securities
surrendered prior to the close of business (New York City time) on such
Repurchase Date; and

(ix) a description of the procedure which a Holder must follow to withdraw any
surrendered Securities.

(c) Repurchases pursuant to this Section 14.01 shall be made at the option of
the Holder upon:

(i) delivery to the Trustee (or other Paying Agent appointed by the Company) by
the Holder of a duly completed notice (the “Repurchase Notice”) in the form
attached hereto as Exhibit A during the period beginning at any time from the
opening of business (New York City time) on the date that is 20 Business Days
prior to the Repurchase Date until the close of business (New York City time) on
such Repurchase Date; and

 

4



--------------------------------------------------------------------------------

(ii) delivery or book-entry transfer of the Security or Securities to the
Trustee (or other Paying Agent appointed by the Company) at any time after
delivery of the Repurchase Notice until the close of business (New York City
time) on the applicable Repurchase Date (together with all necessary
endorsements) at the Corporate Trust Office of the Trustee (or other Paying
Agent appointed by the Company) as provided in Section 10.02, such delivery
being a condition to receipt by the Holder of the Repurchase Price therefor;
provided that such Repurchase Price shall be so paid pursuant to this
Section 14.01 only if the Securities so delivered to the Trustee (or other
Paying Agent appointed by the Company) shall conform in all respects to the
description thereof in the related Repurchase Notice.

Notwithstanding anything herein to the contrary, any Holder delivering to the
Trustee (or other Paying Agent appointed by the Company) a Repurchase Notice
contemplated by this Section 14.01 shall have the right to withdraw such
Repurchase Notice at any time prior to the close of business on the applicable
Repurchase Date in accordance with Section 14.02 hereof.

The Trustee (or other Paying Agent appointed by the Company) shall promptly
notify the Company of the receipt by it of any Repurchase Notice or written
notice of withdrawal thereof.

Section 14.02. Payment of Securities Upon Receipt of a Repurchase Notice;
Withdrawal Thereof.

(a) Upon receipt by the Trustee (or other Paying Agent appointed by the Company)
of a Repurchase Notice specified in Section 14.01, a Holder of Securities in
respect of which such Repurchase Notice was given shall (unless such Repurchase
Notice is validly withdrawn) thereafter be entitled to receive solely the
Repurchase Price with respect to such Securities. Such Repurchase Price shall be
paid to such Holder, subject to receipt of funds and/or Securities by the
Trustee (or other Paying Agent appointed by the Company) promptly following such
Repurchase Date (provided the Holder has satisfied the conditions specified in
Section 14.01). Securities in respect of which a Repurchase Notice has been
given by the Holder thereof may not be converted pursuant to Article 13 on or
after the date of the delivery of such Repurchase Notice unless such Repurchase
Notice has first been validly withdrawn.

(b) A Repurchase Notice may be withdrawn by means of a written notice of
withdrawal delivered to the Corporate Trust Office of the Trustee (or other
Paying Agent appointed by the Company) at any time prior to the close of
business (New York City time) on the applicable Repurchase Date specifying:

 

5



--------------------------------------------------------------------------------

(i) the certificate number, if any, of the Securities in respect of which such
notice of withdrawal is being submitted, or the appropriate Depositary
information if the Securities in respect of which such notice of withdrawal is
being submitted is represented by a Global Security,

(ii) the Principal Amount of the Securities with respect to which such notice of
withdrawal is being submitted, and

(iii) the Principal Amount, if any, of Securities which remain subject to the
original Repurchase Notice and which have been or will be delivered for
repurchase by the Company.

The Trustee (or other Paying Agent appointed by the Company) shall promptly
notify the Company of the receipt by it of any Repurchase Notice or written
notice of withdrawal thereof.

Section 14.03. Deposit of Repurchase Price. Prior to 10:00 a.m. (New York City
time) on the Business Day following each Repurchase Date, the Company shall
deposit with the Trustee (or other Paying Agent appointed by the Company), or if
the Company or a Subsidiary or an Affiliate of any of them is acting as the
Paying Agent, shall segregate and hold in trust as provided in Section 10.03, an
amount of cash sufficient to pay the aggregate Repurchase Price of all the
Securities or portions thereof which are to be repurchased on the applicable
Repurchase Date.

If the Trustee (or other Paying Agent appointed by the Company) holds, in
accordance with the terms hereof, cash sufficient to pay the Repurchase Price of
any Securities for which a Repurchase Notice has been tendered and not withdrawn
pursuant to Section 14.02, then such Securities will cease to be outstanding,
and the rights of the Holders in respect thereof shall terminate (other than the
right to receive the Repurchase Price upon delivery of such Securities).

Section 14.04. Securities Repurchased in Part. Any Security which is to be
repurchased only in part shall be surrendered at the office of the Paying Agent
(with, if the Company or the Trustee so requires, due endorsement by, or a
written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by the Holder thereof or such Holder’s attorney duly
authorized in writing) and the Company shall execute and the Trustee shall
authenticate and deliver to the Holder of such Security, without service charge,
a new Security or Securities, of any authorized denomination as requested by
such Holder in aggregate Principal Amount equal to, and in exchange for, the
portion of the Principal Amount of the Security so surrendered which is not
repurchased.

Section 14.05. Covenant to Comply with Securities Laws Upon Repurchase of
Securities. In connection with the repurchase of Securities under

 

6



--------------------------------------------------------------------------------

Section 14.01 (provided that such offer or repurchase constitutes an “issuer
tender offer” for purposes of Rule 13e-4 (which term, as used herein, includes
any successor provision thereto) under the Exchange Act at the time of such
offer or repurchase), and subject to any exemptions under applicable law, the
Company shall (i) comply with Rule 13e-4 and Rule 14e-1 (or any successor
provision) under the Exchange Act, (ii) file the related Schedule TO (or any
successor schedule, form or report) under the Exchange Act, and (iii) otherwise
comply with all Federal and state securities laws so as to permit the rights and
obligations under Section 14.01 to be exercised in the time and in the manner
specified in Section 14.01.

To the extent that the provisions of any securities laws or regulations conflict
with the provisions of this Article 14, the Company’s compliance with such laws
and regulations including the extension of the payment or notice periods
contemplated by this Article, shall not in and of itself cause a breach of their
obligations under this Article 14.

Section 14.06. Repayment to the Company. The Trustee (or other Paying Agent
appointed by the Company) shall return to the Company any cash that remains
unclaimed, together with interest, if any, thereon, held by them for the payment
of the Repurchase Price; provided, however, that to the extent that the
aggregate amount of cash deposited by the Company pursuant to Section 14.03
exceeds the aggregate Repurchase Price of the Securities or portions thereof
which the Company is obligated to repurchase as of the applicable Repurchase
Date then as soon as practicable following the Repurchase Date, the Trustee or
the Paying Agent, as the case may be, shall return any such excess to the
Company.

SECTION 4. Recitals. The recitals contained herein shall be taken as the
statements of the Company and the Trustee assumes no responsibility for their
correctness. The Trustee makes no representation as to the validity or
sufficiency of this Second Supplemental Indenture except that the Trustee
represents that it is duly authorized to execute and deliver this Second
Supplemental Indenture and perform its obligations hereunder.

SECTION 5. Conflict with Trust Indenture Act. If any provision hereof limits,
qualifies or conflicts with a provision of the Trust Indenture Act that is
required under such Act to be a part of and govern this Second Supplemental
Indenture, the Trust Indenture Act shall control. If any provision of this
Second Supplemental Indenture modifies or excludes any provision of the Trust
Indenture Act that may be so modified or excluded, the Trust Indenture Act shall
be deemed to apply to this Second Supplemental Indenture as so modified or to be
excluded, as the case may be.

SECTION 6. Effect of Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.

 

7



--------------------------------------------------------------------------------

SECTION 7. Successors and Assigns. All covenants and agreements in this Second
Supplemental Indenture by the Company shall bind its successors and assigns,
whether so expressed or not.

SECTION 8. Separability Clause. In case any provision in this Second
Supplemental Indenture or in the Securities shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

SECTION 9. Benefits of Second Supplemental Indenture. Nothing in this Second
Supplemental Indenture or in the Securities, express or implied, shall give to
any Person, other than the parties hereto and their respective successors
hereunder and the Holders of Securities, any benefit or any legal or equitable
right, remedy or claim under this Second Supplemental Indenture.

SECTION 10. Governing Law. This Second Supplemental Indenture and the Securities
shall be governed by and construed in accordance with the laws of the State of
New York.

SECTION 11. Execution in Counterparts. This Second Supplemental Indenture may be
executed in any number of counterparts, each of which shall be an original, but
such counterparts shall together constitute but one and the same instrument.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the day and year first above written.

 

MERCURY INTERACTIVE CORPORATION

BY        

Name: David J. Murphy

 

Title: Chief Financial Officer

U.S. BANK NATIONAL ASSOCIATION, as Trustee

BY        

Name:

 

Title:

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Form of Repurchase Notice

_______________, ____

U.S. Bank National Association

180 East Fifth Street

St. Paul, MN 55101

Attention: Corporate Trust Department

Fax: (651) 244-0711

 

  Re: Mercury Interactive Corporation (the “Company”)

       Zero Coupon Senior Convertible Notes due 2008

This is a Repurchase Notice as defined in Section 14.01(c) of the Indenture
dated as of April 29, 2003, as supplemented by the First Supplemental Indenture
dated as of October 26, 2005 and the Second Supplemental Indenture dated as of
May __, 2006 (collectively, the “Indenture”), between the Company and U.S. Bank
National Association, as Trustee. Terms used but not defined herein shall have
the meanings ascribed to them in the Indenture.

 

Social Security / Taxpayer ID No.: _____________________________

 

Certificate No(s). of Securities: _____________________________

 

I intend to deliver the following aggregate Principal Amount of Securities for
repurchase by the Company pursuant to Section 14.01(c) of the Indenture (in
multiples of $1,000):  

$__________________________________

I hereby agree that the Securities will be repurchased as of the Repurchase Date
pursuant to the terms and conditions thereof and of the Indenture.

Signed:_____________________________

 

10